815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark MIHAILUK, Plaintiff-Appellantv.WENDY'S INTERNATIONAL, INC., Defendant-Appellee
No. 86-1333.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

1
Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge


2
MERRITT, Circuit Judge.  In this wrongful discharge case, the issue on appeal is whether the District Court properly granted summary judgment on the question of just cause.  Because we agree with the District Court that no question of material fact was raised on the issue of just cause, we affirm the District Court.


3
Mr. Mihailuk, plaintiff-appellant, was employed by Wendy's corporation.  It is undisputed from the record that Wendy's had a cash management policy and that breach of that policy was considered by Wendy's to be an immediately terminable offense.  It is also undisputed that Mr. Mihailuk violated this policy in the incident which led to his dismissal.


4
Mr. Mihailuk was an assistant manager of a Wendy's fast food restaurant.  On September 14, 1982, Mihailuk was ending his shift.  As part of his responsibilities, Mr. Mihailuk had to deposit the day's receipts after leaving the restaurant.  He left with the money through the store.  He forgot to deposit the money on his way home.  Later that evening, he realized his error but decided to wait and deposit the funds the next morning.  He went to the bank the next morning and deposited the money in the night deposit box.


5
This is a clear violation of Wendy's cash management policy.  First, the policy does not permit him to leave with the money through the store.  Rather, the depositor of the funds must take the money out through the drive through window.  Second, he was required to deposit the money immediately upon leaving the store or at least that night.  He admits that he did not follow this procedure.


6
We believe that these facts constitute just cause for dismissal.  Cash management is an essential part of the functioning of a business such as a fast food restaurant.  Not only do they prevent theft, but they are also vital in maintaining proper balances in the accounts.  The interest from these accounts is an important element of the profitability of a high cash flow business such as Wendy's.  We, therefore, agree with the District Court that the undisputed facts of this case constitute just cause for dismissal.


7
Accordingly, we affirm the judgment of the District Court granting summary judgment.